





Exhibit 10.7


ANNUAL BONUS PLAN FOR EXECUTIVE OFFICERS
EMERGENT BIOSOLUTIONS INC.
ADOPTED FEBRUARY 25, 2010




Annual bonuses to be awarded to the chief executive officer (“CEO”), president
and chief operating officer (“President”) and other executive officers of
Emergent BioSolutions Inc. (“Company”) shall be made in accordance with the
terms and conditions of the Company’s Annual Bonus Plan for Executive Officers
(“Plan”).  The Plan is not the exclusive vehicle for awarding bonuses to
executive officers.  The Committee may also make discretionary bonuses outside
of the framework of the Plan.  The Plan is not contained in a formal written
document; however, a summary of the material terms of the Plan is set forth
below.


Each participant’s annual bonus under the Plan will be determined by multiplying
the participant’s annual base salary by (a) a target bonus percentage for such
participant, (b) a corporate factor ranging from 0 to 1.5, based on the
Company’s achievement of corporate goals determined by the Committee, and (c) an
individual factor ranging from 0 to 1.5, based on an evaluation of each
participant’s performance of day-to-day responsibilities, behavioral
competencies, and participation in the achievement of the corporate goals and
achievement of individual goals determined by the Committee. The Plan will apply
to bonuses that are earned in 2010 and are payable in 2011, and for each year
thereafter.


The Company’s corporate goals will be set at the beginning of each year by the
Committee, based on recommendations by the Company’s management.  At the end of
the year, the Committee will determine the corporate factor based on a
quantitative and qualitative review of performance.  Each participant’s
individual goals will be set at the beginning of each year.  A year-end
evaluation of each participant may weight individual goals, and the applicable
individual factor will be determined based on a quantitative and qualitative
review of performance.  The Committee’s chair will recommend the CEO’s
individual goals and individual factor to the Committee, the CEO will recommend
the President’s individual goals and individual factor to the Committee, and the
CEO and President will recommend the individual goals and individual factor of
each other Plan participant to the Committee.  All individual goals and
individual factors will be set by the Committee.



 
 
 
 
